PER CURIAM:
Alexis B. Castillo Najera, a native and citizen of Mexico, petitions for review of a Board of Immigration Appeals (“Board”) order finding him removable as a result of a state conviction for possession of cocaine. Najera contends the charge to which he pled guilty is not a conviction under 8 U.S.C. § 1101(a)(48)(A) (2000). He further contends it is a violation of his right to equal protection. We deny the petition for review.
We find there is no merit to Najera’s claim that the prior conviction for drug possession should not be considered a conviction for removability purposes. See Acosta v. Ashcroft, 341 F.3d 218, 222 (3d Cir.2003). We further find no merit to Najera’s equal protection claim.
Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.